                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                  IN THE UNITED STATES DISTRICT COURT                   March 04, 2019
                   FOR THE SOUTHERN DISTRICT OF TEXAS                 David J. Bradley, Clerk
                            HOUSTON DIVISION

Paul R. F. Schumacher,                  §
                                        §
     Plaintiff,                         §
                                        §
v.                                      §        CIVIL ACTION NO. H-18-0436
                                        §
Capital Advance Solutions,              §
LLC, Charles Betta, and                 §
Dan Logan                               §
                                        §
     Defendants.                        §

                   ORDER ADOPTING MAGISTRATE JUDGE'S
                     MEMORANDUM .AND RECOMMENDATION

     Having reviewed de novo the Magistrate Judge's Memorandum and

Recommendation (Docket Entry No.            39) dated January 22,    2019, and

the objections thereto,        the   court    is of the     opinion that       said

Memorandum and Recommendation should be adopted by this court.

     It   is,     therefore,     ORDERED       that   the     Memorandum         and

Recommendation is hereby ADOPTED by this court.                 It is further

ORDERED that the parties participate in jurisdictional discovery

for a period of 60 days from the date of this order, limited to the

issues of personal jurisdiction over Defendants and whether the

corporate veil should be pierced.

     SIGNED at Houston, Texas, this




                                                         SIM LAKE
                                               UNITED STATES DISTRICT JUDGE
